Specific legacies, when no contrary intention appears from the will, vest at the testator's death.Platt v. Platt, 42 Conn. 330. The legacy of the insurance stocks, in the will now in question, was specific, and so carried the benefit of any dividends, which might be declared upon them after the testator's death, to the trustee. There is nothing to indicate that any different disposition was intended of the residuary personal estate. The testator contemplated the creation of a single productive fund, and we think the twenty year period, during which the income to accrue from it was to be held in trust, ran from the date of his death, when the principal became vested in the trustee.
The division which is directed at the end of twenty years among his nephews and nieces or their legal heirs, looks to the ascertainment of these legatees also as of the date of the testator's death. The equitable estate vested in them when the legal estate vested in the trustee. The law favors vested estates. Greene v. Huntington, 73 Conn. 106, 114; Johnson
v. Edmond, 65 id. 492, 498. One of the testator's nephews, Philander H. Hollister, had died before the execution of the will, leaving children, with whom the testator was on cordial terms. These children answer the description of "legal heirs of nephews." That term seems to be used as the equivalent of the words subsequently employed in the same sentence: "those who shall legally represent them," and of "their legal heirs or representatives." Its most natural meaning in this connection is that of lineal descendants, taking per stirpes.
The testator's purpose was to create a family fund. The enjoyment of its fruits was to be deferred for twenty years, *Page 232 
but to belong to "said nephews and nieces or those who shall legally represent them," that is, to the same persons in whom the equitable ownership of the principal was to vest at his decease. The statute of perpetuities therefore did not invalidate the trust.
The entire net income received during the twenty years, with any accumulations of interest on deposits made from it, was to be drawn out and divided at the close of that period; and yearly thereafter during the ensuing twenty years, the entire net income for the year from the principal of the fund was to be distributed. The provisions for the constitution and disposition of the trust fund are quite distinct from those relating to the income to accrue from it; and no words are used from which an intention to increase the principal by accumulating such interest as might be derived from the deposits of income can fairly be implied.
The trust is not, from any point of view, invalidated under the common-law rule against perpetuities, by the directions for the postponement of the enjoyment of the income for twenty years, nor by those for deferring that of the principal for twenty years more. Tarrant v. Backus, 63 Conn. 277,284. No condition was interposed to precede the vesting of the beneficial interest. This became absolute at the testator's death, and the actual enjoyment was to begin within less than twenty-one years thereafter. In this respect the seventh clause does not differ in principle or effect from the provision in his devise of a farm to one of his nieces, that the wood on it should not be cut for twenty years. Had the beneficiaries, after all had arrived at full age, united in asking for the termination of the trust — if they could have thus thwarted the wishes of the testator — their equity would have rested on the identity of ownership as respects both the principal and the right to the income that might thereafter accrue upon it.
Under the scheme of the will, the income of the fortieth year would be distributed at the same time with the principal (that is, upon the close of that year) and to the same persons, namely, in equal ninth parts, to the eight nephews *Page 233 
and nieces of the testator, who survived him, and to the children of Philander, taking together, as the legal heirs of their father, a nephew's share. The title of these children is one by direct purchase. A bequest to A or his heirs is not substitutionary. It is a direct, substantive, and independent gift to them, in case he be not living at the testator's death. Greene v. Huntington, 73 Conn. 106, 111. The same rule applies in the case at bar to the provision for nephews, without naming them, "or" their legal heirs.
In the event of the death of any of the beneficiaries, after that of the testator, their interest would pass to their respective executors or administrators as a part of their estate. Elisha's widow and children, therefore, are not purchasers under this will.
It is contended, in behalf of some of the defendants, that the bequest to Lemuel H. Hollister was so large as (especially in view of the particular legacies to certain of the nephews and nieces) to render it probable that the testator intended through him, and so only, to provide for Philander's children. Provisions in a will evidencing a general intent, may serve sometimes to explain, but never to explain away, the expression of a particular intent.
The Superior Court is advised that (1) the period of twenty years mentioned in the seventh clause of the will of Thomas Hollister terminated twenty years after his death; (2) at the end of said period the entire accumulated income should have been drawn out and distributed; (3) no provision of said seventh clause was void as violating any statute; (4) Harry L. Hollister, Lydia H. Potter and Frank C. Hollister are entitled to share as beneficiaries under said clause; (5) they take together one ninth part, and each nephew or niece surviving the testator took the same; (6) the terms "legal heirs," "legal heirs or representatives," and "those who legally represent them," as used in said clause, all mean lineal descendants, per stirpes, and refer only to such descendants of a nephew or niece dying before the testator; and (7) at the end of forty years from the testator's decease the whole fund, with any income not previously distributed, *Page 234 
should be divided among the beneficiaries described in said clause.
   No costs will be taxed in this court for or against any party.
In this opinion the other judges concurred.